DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 6/9/2021 is acknowledged.  The traversal is on the ground(s) that no search burden exist.  The examiner found relevant art during the search, and thus the restriction requirement is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 9, 10, 13, 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20120181017 A1 to Hart.

Hart discloses:
1. A wellbore sealing system (80 [0090]) comprising: 
a rigid sealing device (24) capable of expansion and having an exterior having holes disposed therethrough (see at least figure 4c and 4d); and 
an expandable sealing layer (see Figures 18A, B) disposed around the rigid sealing device (24- made of 21 and 22), the expandable sealing layer comprising: 
an elastomeric layer 84 [0089]; and 

5. The wellbore sealing system of claim 1, wherein the elastomeric layer is bonded to the reinforcing layer. ([0094] attached is considered bonded)
6. The wellbore sealing system of claim 1, wherein the elastomeric layer is not bonded to the reinforcing layer. (Figure 18a, portions of 84 are not attached to 92, in other words portions are not bonded to 92)
9. The wellbore sealing system of claim 1, wherein the rigid sealing device 24 is bistable. ([0060])
10. The wellbore sealing system of claim 1, wherein the rigid sealing device is non-bistable. (Abstract- this is interpreted that the device can also be non-bistable)
13. A method of forming a seal in a wellbore, the method comprising: 
introducing a rigid sealing device (24 as part of 80) in the wellbore; wherein the rigid sealing device has an exterior having holes disposed therethrough(see at least figure 4c and 4d);; wherein an expandable sealing layer (84,92) is disposed around the rigid sealing device, the expandable sealing layer comprising: 
an elastomeric layer 84 [0089]; and 
a reinforcing layer 92 disposed between the elastomeric layer and the exterior of the rigid sealing device (Figure 18a); 
expanding the rigid sealing device [0090],, thereby inducing expansion of the expandable sealing layer; wherein the elastomeric layer does not extrude through the holes of the exterior of the rigid sealing device (figures 18a, b); and 
contacting an adjacent surface with the expandable sealing layer to form the seal (Figure 20, [0097]). 

18. The method of claim 13, wherein the rigid sealing device is non-bistable.  (Abstract- this is interpreted that the device can also be non-bistable)
19. The method of claim 13, wherein the elastomeric layer is bonded to the reinforcing layer. ([0094] attached is considered bonded)
20. The method of claim 13, wherein the elastomeric layer is not bonded to the reinforcing layer. (Figure 18a, portions of 84 are not attached to 92, in other words portions are not bonded to 92)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2 , 3, 8, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120181017 A1 to Hart as applied above, and further in view of US 20170370174 A1 to Yun.
Regarding claim 2. Hart discloses the claimed invention except explicitly wherein the elastomeric layer comprises a swellable rubber. 
Yun teaches that elastomers for seal in packers can include swellable elastomers [0033, 0088].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Hart to make his elastomer layer out of a swellable rubber, in view of Yun, to have high temperature and/or sour gas resistance  [0033, 0088].
 Regarding claim 3. Hart discloses wherein the elastomeric layer comprises a non-swellable elastomer (Absent a disclosure of being a swellable elastomer, the elastomeric layer of Hart is interpreted as non-swellable, see figures 18a,b where the layer does not swell) however does not detail rubber.
Yuh teaches that elastomer or elastic material can include rubber [0024].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Hart to make his elastomer layer out of rubber, in view of Yun, as combining prior art elements according to known methods to yield predictable result.
	Regarding claim 8: Hart discloses the claimed invention except explicitly wherein the elastomeric layer comprises an elastomeric material selected from the group consisting of ethylene propylene diene monomer rubber, nitrile butadiene, styrene butadiene, butyl rubber, polyethylene rubber, natural rubber, ethylene propylene monomer rubber, peroxide crosslinked ethylene propylene monomer rubber, sulfur crosslinked ethylene propylene monomer rubber, ethylene vinyl acetate rubber, hydrogenized acrylonitrile-butadiene rubber, acrylonitrile butadiene rubber, carboxylated acrylonitrile butadiene rubber, isoprene rubber, carboxylated hydrogenized acrylonitrile-butadiene rubber, chloroprene rubber, neoprene rubber, polynorbornene, tetrafluoroethylene/propylene, polyurethane rubber, epichlorohydrin/ethylene oxide copolymer rubber, silicone rubber, composites thereof, and any combination thereof. 
Yun teaches that elastomers for seal in packers can be made from nitrile butadiene rubber [0139], claim 12
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Hart to make his elastomer layer out of nitrile butadiene rubber, in view of Yun, as combining prior art elements according to known methods to yield predictable result.
Regarding claim 14. Hart discloses the claimed invention except explicitly wherein the elastomeric layer comprises a swellable rubber. 
Yun teaches that elastomers for seal in packers can include swellable elastomers [0033, 0088].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Hart to make his elastomer layer out of a swellable rubber, in view of Yun, to have high temperature and/or sour gas resistance  [0033, 0088].
Regarding claim 15. Hart discloses wherein the elastomeric sealing layer comprises a non-swellable elastomer (Absent a disclosure of being a swellable elastomer, the elastomeric layer of Hart is interpreted as non-swellable, see figures 18a,b where the layer does not swell) however does not detail rubber.
Yuh teaches that elastomer or elastic material can include rubber [0024].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Hart to make his elastomer layer out of rubber, in view of Yun, as combining prior art elements according to known methods to yield predictable result.

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120181017 A1 to Hart as applied above, and further in view of US 20050000692 A1 to Cook and US 6564871 B1 to Roberts
Regarding claim 4: Hart discloses the claimed invention except
wherein the reinforcing layer comprises a mesh selected from the group consisting of a chain link mesh, a knitted mesh, a chain mail mesh, a plain double mesh, a twill square mesh, a twill dutch mesh, a reverse plain dutch mesh, a plain dutch mesh, a lock crimp mesh, a double crimp mesh, an intercrimp mesh, a flat top style mesh, or any combination thereof. 
Cook teaches an expandable wellbore seal system with an elastomer 143 over slats128 and mesh [0092].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Hart to include a mesh over his slats and under his elastomeric layer, in view of Cook, so are to strengthen the elastomeric hold and reduce the chance of a cut to the elastomeric material [0092].
As Cook does not detail the type of mesh, the combination of Hart and Cook fails to explicitly detail the mesh selected from the group consisting of a chain link mesh, a knitted mesh, a chain mail mesh, a plain double mesh, a twill square mesh, a twill dutch mesh, a reverse plain dutch mesh, a plain dutch mesh, a lock crimp mesh, a double crimp mesh, an intercrimp mesh, a flat top style mesh, or any combination thereof.
Roberts teaches a packer assembly 40 with an elastomeric body supported by a knitted mesh. (Col 3, lines 55-59)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have used a knitted mesh for the mesh of Hart, in view of Roberts, as a knitted mesh is known in the art to support an elastomer and selecting a knitted mesh would amount to no more than Combining prior art elements according to known methods to yield predictable results.
Regarding claim 16: Hart discloses the claimed invention except
wherein the reinforcing layer comprises a mesh selected from the group consisting of a chain link mesh, a knitted mesh, a chain mail mesh, a plain double mesh, a twill square mesh, a twill dutch mesh, a reverse plain dutch mesh, a plain dutch mesh, a lock crimp mesh, a double crimp mesh, an intercrimp mesh, a flat top style mesh, or any combination thereof. 
Cook teaches an expandable wellbore seal system with an elastomer 143 over slats128 and mesh [0092].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Hart to include a mesh over his slats and under his elastomeric layer, in view of Cook, so are to strengthen the elastomeric hold and reduce the chance of a cut to the elastomeric material [0092].
As Cook does not detail the type of mesh, the combination of Hart and Cook fails to explicitly detail the mesh selected from the group consisting of a chain link mesh, a knitted mesh, a chain mail mesh, a plain double mesh, a twill square mesh, a twill dutch mesh, a reverse plain dutch mesh, a plain dutch mesh, a lock crimp mesh, a double crimp mesh, an intercrimp mesh, a flat top style mesh, or any combination thereof.
Roberts teaches a packer assembly 40 with an elastomeric body supported by a knitted mesh. (Col 3, lines 55-59)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have used a knitted mesh for the mesh of Hart, in view of Roberts, as a knitted mesh is known in the art to support an elastomer and selecting a knitted mesh would amount to no more than Combining prior art elements according to known methods to yield predictable results.


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120181017 A1 to Hart as applied above, and further in view of US 20050000692 A1 to Cook and US 4227573 A to Pearce.
Regarding claim 7: Hart discloses the claimed invention except
 wherein the reinforcing layer comprises a mesh comprising a material selected from the group consisting of steel, stainless steel, aluminum alloy, magnesium alloy, nickel alloy, copper alloy, titanium alloy, polymeric, glass, ceramic, polyether ether ketone fiber, polytetrafluoroethylene fiber, carbon fiber, graphite fiber, Kevlar.RTM. fiber, silica yarn, glass fiber, hydrogenated nitrile butadiene rubber, composites thereof, and any combination thereof. 
Cook teaches an expandable wellbore seal system with an elastomer 143 over slats128 and mesh [0092].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Hart to include a mesh over his slats and under his elastomeric layer, in view of Cook, so are to strengthen the elastomeric hold and reduce the chance of a cut to the elastomeric material [0092].
As Cook does not detail the type of mesh, the combination of Hart and Cook fails to explicitly detail the mesh selected from the group consisting of steel, stainless steel, aluminum alloy, magnesium alloy, nickel alloy, copper alloy, titanium alloy, polymeric, glass, ceramic, polyether ether ketone fiber, polytetrafluoroethylene fiber, carbon fiber, graphite fiber, Kevlar.RTM. fiber, silica yarn, glass fiber, hydrogenated nitrile butadiene rubber, composites thereof, and any combination thereof.
Pearce teaches reinforcing mesh for an elastomer in wellbore use made of stainless steel or monel. (Col 3, lines 37-49). 
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have a stainless steel mesh for the mesh of Hart, in view of Pearce, as stainless steel is a well-known wellbore material and would amount to no more than Combining prior art elements according to known methods to yield predictable results.


Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120181017 A1 to Hart as applied above, and further in view of US 20140190685 A1 to Frazier.
Regarding claim 11:  Hart discloses the claimed invention except
11. The wellbore sealing system of claim 1, wherein at least a portion of at least one of the elastomeric layer or the reinforcing layer is degradable. 
Frazier teaches a wellbore plug with a degrading elastomer [0043] [0156-0157].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the system of Hart to have a degradable elastomer layer, in view of Frazier, so as to allow the packer to disintegrate into environmentally friendly products without needing to be milled out or retrieved. (Abstract)
Regarding claim 12:  Hart discloses the claimed invention except
12. The wellbore sealing system of claim 1, wherein at least a portion of the rigid sealing device is degradable. 
Frazier teaches a wellbore plug with a degrading elements including structural components [0071]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the system of Hart wherein at least a portion of the rigid sealing device is degradable in view of Frazier, so as to allow the packer to disintegrate into environmentally friendly products without needing to be milled out or retrieved. (Abstract)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4253676 A to Baker teaches a packer with steel wire layers of reinforcing.
US 20130220641 A1 to Fripp teaches a packer tool with a bi-stable layer under a seal layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674